DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-8, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena (U.S. Pub. No. 2015/0297265 A1, hereinafter “Arena”) in view of Jackson et al. (U.S. Pub. No. 2014/0081334 A1, hereinafter “Jackson”). 
Arena discloses, regarding claim 1, a magnetic screw device (10, see Figs. 3-6) comprising a bone screw (see annotated Fig. 5 below) and one or more magnets (40) attached thereto, wherein: the bone screw comprises a stem (see annotated Fig. 5 below) and a housing assembly (90), the stem comprising a connector (see annotated Fig. 5 below) and at least one thread (see annotated Fig. 5 below), wherein the connector of the stem is configured to articulate with the housing assembly such that the stem can rotate and angulate relative to the housing assembly (see para. [0028]); the housing assembly comprises an outer shell (90); and the one or more magnets (40) are attached to the housing assembly (via housing 60 and control cap 80) of the bone screw (see Fig. 5).

    PNG
    media_image1.png
    596
    616
    media_image1.png
    Greyscale

Regarding claim 5, wherein the connector is generally spherical or partially spherical (see Fig. 5, note spherical below top surface).
Regarding claim 6, wherein the housing assembly further comprises a locking mechanism (80) that can lock the stem at a set rotation and angulation relative to the housing assembly (see paras. [0028]-[0029]).
Regarding claim 7, wherein the locking mechanism comprises a set screw (80, see para. [0029] “screws into the control tulip 90”).
Regarding claim 8, wherein the one or more magnets are enclosed in a casing (60, see Fig. 6, see para. [0031] “contains the magnet 40”).
Regarding claim 24, wherein the outer shell comprises a general shape of a hollow cylinder (see Figs. 3 and 5) that comprises an upper section with an upper end (see annotated Fig. 3 below), a lower section with a lower end (see annotated Fig. 3 below), and an outer surface and an inner surface (see annotated Fig. 3 below); and wherein the one or more magnets are attached to the upper end of the outer shell of the housing assembly (see Figs. 3 and 5-6, note magnet 40 is attached via 80 to upper end).

    PNG
    media_image2.png
    536
    458
    media_image2.png
    Greyscale

Regarding claim 25, wherein the one or more magnets are attached to the locking mechanism (see Fig. 6, see para. [0034]). 
Arena fails to disclose, regarding claim 1, and an inner shell, and the inner shell is fit within the outer shell; the inner shell comprises a general shape of a hollow cylinder that comprises an upper section with an upper end, a lower section with a lower end, and an outer surface and an inner surface; the inner surface of the inner shell is configured to form an articulating surface with the connector; regarding claim 23, wherein the inner surface of the inner shell comprises concave or partially concave curvatures.
Jackson discloses a bone screw (1, see Fig. 7) having a connector (8) and a stem (6), and a housing assembly / outer shell (10), wherein the connector of the stem is configured to articulate with the housing assembly such that the stem can rotate and angulate relative to the housing assembly (see para. [0037] “polyaxial”), and wherein the housing assembly includes an inner shell (14), the inner shell is fit within the outer shell (see Fig. 7); the inner shell comprises a general shape of a hollow cylinder (see Fig. 14) that comprises an upper section with an upper end (see annotated Fig. 7 below), a lower section with a lower end (see annotated Fig. 7 below), and an outer surface and an inner surface (see annotated Fig. 7 below); the inner surface of the inner shell is configured to form an articulating surface (15) with the connector (see Fig. 7, see para. [0037]); wherein the inner surface of the inner shell comprises concave or partially concave curvatures (15, see Fig. 7) in order to provide an inner shell that presses downwardly on the connector and frictionally engages the outer shell to provide a secure polyaxial locking mechanism between the connector and outer shell (see para. [0039]). 

    PNG
    media_image3.png
    424
    512
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone screw in Arena to include an inner shell in view of Jackson in order to provide an inner shell that presses downwardly on the connector and frictionally engages the outer shell to provide a secure polyaxial locking mechanism between the connector and outer shell. 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena in view of Jackson, as applied to claim 1 above, and in further view of Chang et al. (U.S. Pub. No. 2010/0094306 A1, hereinafter “Chang”). 
Arena in view of Jackson discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 9, wherein the one or more magnets comprise a material that is iron-based, nickel-based, cobalt-based, or an alloy of rare- earth metals; and regarding claim 10, wherein the one or more magnets comprise an alloy of neodymium, iron, and boron.
Chang discloses an anchor system (161, see Fig. 4) configured for implantation (see Fig. 4), further comprising a set screw (see para. [0133]), wherein an internal magnet is further utilized in device 140 (see para. [0168]), and wherein said magnet is made from Neodymium-Iron-Boron (see para. [0169]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnet in Arena in view of Jackson to be made out of rare-earth metal alloys Neodymium-Iron-Boron in further view of Chang in order to provide a strong magnetic material that would be well suited for external magnetic activation during the procedure. 
Response to Arguments
Applicant’s arguments filed 9/19/2022 with respect to claim(s) 1, 5-10, 24-25  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant asserts that Arena does not disclose, regarding amended claim 1, “the housing assembly comprises an outer shell and an inner shell, and the inner shell is fit within the outer shell; the inner shell comprises a general shape of a hollow cylinder that comprises an upper section with an upper end, a lower section with a lower end, and an outer surface and an inner surface; the inner surface of the inner shell is configured to form an articulating surface with the connector”. Since there is no contact between the inner shell / control cap 80 and connector. 
As set forth above, Jackson is relied upon to modify the housing in Arena to include “an inner shell, and the inner shell is fit within the outer shell; the inner shell comprises a general shape of a hollow cylinder that comprises an upper section with an upper end, a lower section with a lower end, and an outer surface and an inner surface; the inner surface of the inner shell is configured to form an articulating surface with the connector”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772